OPINION — AG — ** ACCOUNTANCY FUND — EXPENSES ** SECTION 1, MAKING APPROPRIATIONS FROM THE ACCOUNTANCY FUND, DOES NOT LIMIT EXPENDITURES OF THE STATE BOARD OF ACCOUNTANCY FROM THE ACCOUNTANCY FUND TO THE AMOUNTS APPROPRIATED, AND IT IS IMMATERIAL THAT NEITHER THE STATE BOARD OF EQUALIZATION NOR THE LEGISLATURE MADE AN ESTIMATE OF REVENUES TO ACCRUE TO THE CREDIT OF THE ACCOUNTANCY FUND BEFORE THE APPROPRIATIONS WERE MADE. THE A.G. FURTHER CONCLUDES THAT THE CONSTITUTIONAL LIMITATIONS AS TO OBLIGATIONS IN EXCESS OF THE UNENCUMBERED BALANCE OF SURPLUS CASH ON HAND ALSO APPLIES, THAT IS, AN OBLIGATION, ALTHOUGH WITHIN THE TOTAL AMOUNT APPROPRIATED, CANNOT BE INCURRED IN EXCESS OF THE UNENCUMBERED BALANCE OF SURPLUS CASH ON HAND. (FEES, ESTIMATE OF REVENUES, STATE EQUALIZATION BOARD) CITE: ARTICLE X, SECTION 23, 59 O.S. 10 [59-10] (J. H. JOHNSON)